Per Curiam
Relator seeks to verify the specific wording of a judgment entered in the March Term of the Martin Circuit Court in Cause No. 18,363.
The judgment, as it was first entered in the lower Court on March 4, 1964, omitting the caption, is as follows:
“Comes now the plaintiff and it appearing to the Court that the defendants have heretofore been properly notified of this action and have heretofore appeared herein and have heretofore filed pleadings in this cause, and thereafter defendant’s attorneys withdrew their appearances for the defendants, and this matter having been set for trial upon the Plaintiff’s Fourth Amended Complaint for Damages, before the Honorable William F. Dudine, the regular presiding Judge of this Court, and the defendants having failed to answer said complaint, and defendants failing to appear, *652the said defendants are each, three times audibly called in open Court, but come not, and make default.
“And this cause is now submitted and the Court having heard the evidence and being duly advised in the premises, finds for the plaintiff that the allegations of the complaint are true and that the defendants, according to the evidence adduced, did willfully and maliciously and with reckless disregard for the safety of the plaintiff and other persons using the highway, violated the speed sign posted on said highway of twenty miles an hour, by driving said defendant’s vehicle at a speed of thirty-five miles an hour. Further, that said defendants wholly ignored the warning signs then posted on said highway, which were: “Slow,” “One Lane Traffic Only,” Double Overhead Bridge 2, and as a result of such willful and malicious disregard for the plaintiff^ struck the plaintiff’s auto wherein the plaintiff was sitting and thereby inflicted serious and permanent injuries to the plaintiff in the sum of $20,478.00.
“IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by this Court that the plaintiff recover from the defendants the said sum of $20,473.00 together with his costs and charges in this behalf laid out and expended.
“Dated in open Court this 4th day of March, 1964.
(s) William F. Dudine, Judge of the Martin Circuit Court.”
The Clerk of the Martin Circuit Court is hereby ordered to correct order books in accordance with the judgment as set forth above in the event the judgment was incorrectly entered.
Achor, J., not participating. Jackson, J., not participating.
Note. — Reported in 220 N. E. 2d 531.